LAWRENCE TRUST CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Lawrence Trust Co. v. CommissionerDocket No. 10090.United States Board of Tax Appeals14 B.T.A. 704; 1928 BTA LEXIS 2934; December 13, 1928, Promulgated *2934  Previous action of the Board held to be final determination of applicability of the statute of limitations.  Cornelius J. Mahoney, Esq., for the petitioner.  Harold Allen, Esq., for the respondent.  VAN FOSSAN *704  OPINION.  VAN FOSSAN: In this proceeding a redetermination is asked of deficiencies in income and profits taxes in the amounts of $10,662.55 and $998.65 for the calendar years 1918 and 1919, respectively.  The first allegation of the petition raises the issue of the statute of limitations and on this issue preliminary hearing was had, resulting in our *705  opinion promulgated October 25, 1927, , holding that the statute had not run.  Petitioner at the subsequent hearing on the merits again attempted to raise the statute of limitations question by contending that the waiver for the year 1918 was signed by its treasurer without due authority.  This issue is entirely disposed of by the previous ruling of the Board, at which time the hearing was directed entirely to the question of the bar of the statute of limitations.  Any evidence that the petitioner had pertinent to this issue was, or should have*2935  been, introduced at that hearing and it can not now be heard to raise the same issue.  As to the other issues raised by petitioner, i.e., depreciation and alleged improper charges to capital investment, the evidence in the record is wholly insufficient to enable us to form a conclusion contrary to that arrived at by the respondent.  Judgment will be entered for the respondent.